Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 1 of 20 Page ID #:463




  1
      David Hirson (California Bar #91507)
      Evelyn Hahn (California Bar # 285846)
  2   Megan Guzman (California Bar #316716)
  3   mguzman@hirson.com
      David Hirson and Partners, LLP
  4   1122 Bristol Street, Floor 1
  5   Costa Mesa, CA 92626
      Telephone: (949) 383-5358
  6   Facsimile: (949) 383-5368
  7   Attorneys for Plaintiff

  8
  9
                                   UNITED STATES DISTRICT COURT
 10
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11

 12
      MONSTER ENERGY CO. &                              Case No.: 5:19-cv-00871
 13 Mohita YALAMANCHI,

 14                                                     POINTS AND AUTHORITIES IN
                                          Plaintiffs,   SUPPORT OF EX PARTE MOTION
 15                                                     FOR TEMPORARY RESTRAINING
              vs.                                       ORDER AND FOR MOTION FOR
 16
                                                        PRELIMINARY INJUNCTION
 17 Kathy A. BARAN, in her Official
      Capacity, Director of the California
 18 Service Center, U.S. Citizenship and
                                                        Immigration Case, Administrative
 19 Immigration Services, U.S. Department of            Procedure Act Case
      Homeland Security;
 20
    L. Francis CISSNA, in his Official
 21
    Capacity, Director, U.S. Citizenship and
 22 Immigration Services, U.S. Department of
    Homeland Security; and
 23

 24 Kevin M. MCALEENAN, in his Official
      Capacity, Acting Secretary, U.S.
 25 Department of Homeland Security

 26

 27                                 Defendants.
 28
      Points and Authorities in Support of TRO/PI                          Case No. 5:19-cv-00871
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 2 of 20 Page ID #:464




  1
                                             TABLE OF CONTENTS

  2       I.      INTRODUCTION
  3
          II.     STATEMENT OF FACTS AND CASE
  4

  5       III.    LEGAL FRAMEWORK

  6       IV.     ARGUMENT
  7
                  A. PLAINTIFFS WARRANT A TEMPORARY RESTRAINING
  8
  9                    ORDER BECAUSE BOTH HAVE SHOWN THAT THEY WILL

 10                    SUFFER IMMEDIATE AND IRREPARABLE HARM
 11
                             1.          Monster will suffer irreparable harm due to its
 12

 13                            unrecoverable loss of profits

 14                          2.          Ms. Yalamanchi will suffer irreparable harm through her
 15
                               loss of lawful status, unrecoverable loss of profits, and inability to
 16

 17                            pursue her application for extension of stay
 18               B. PLAINTIFFS WARRANT A PRELIMINARY INJUNCTION
 19
                             1.          Plaintiffs strongly demonstrate they are likely to succeed
 20

 21                            on the merits of their complaint under the Administrative
 22                            Procedures Act
 23
                             2.          Plaintiffs will suffer irreparable harm absent relief
 24

 25                          3.          The balance of equities and the public interest favor
 26                            granting the injunction
 27
          V.      CONCLUSION
 28
      Points and Authorities in Support of TRO/PI                                 Case No. 5:19-cv-00871
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 3 of 20 Page ID #:465




  1
                                           TABLE OF AUTHORITIES

  2                                                     Case law
  3
      Alliance for the Wild Rockies v. Cottrell,…………………………………………...10
  4         632 F.3d 1127 (9th Cir. 2011)
  5
      Dominguez v. Schwarzenegger,……………………………………………………..12
  6        596 F.3d 1087, 1097–98 (9th Cir. 2010)
  7
      Iowa Utils. Bd. V. FCC,……………………………………………………………..12
  8        109 F.3d 418, 426 (8th Cir. 1996)
  9
      Washington Capitals Basketball Club, Inc. v. Barry,………………………………..18
 10        419 F.2d 472, 476 (9th Cir. 1969)
 11
      Winter v. Natural Res. Def. Council, Inc.,…………………………………………..10
 12        55 U.S. 7, 10 (2008)
 13
                                                     Acts of Congress
 14

 15 Immigration and Nationality Act of 1990,…………………………………………..13
              Pub. L. 101-649, 104 Stat 4978, November 29, 1990
 16

 17                                                 United States Code
 18 5 U.S.C. § 706(2)…………………………………………………………………….15

 19
                                           Code of Federal Regulations
 20

 21 8 C.F.R. § 214.2(h)(2)(i)(H)…………………………………………………………10

 22 8 C.F.R. § 214.2(h)(4)(iii)(A)…………………………………………………………9

 23
                                                    Policy Memoranda
 24

 25 PM-602-0050.1, Updated Guidance for the Referral of Cases………………………14
              and Issuance of Notices to Appear (NTAs) in cases Involving
 26           Admissible and Deportable Aliens (June 28, 2018)
 27

 28
      Points and Authorities in Support of TRO/PI                        Case No. 5:19-cv-00871
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 4 of 20 Page ID #:466




  1

  2                                   I.     INTRODUCTION
  3
              Plaintiffs Monster Energy Co., (“Plaintiff 1,” “Monster,” or “Petitioner”), and
  4

  5 Ms. Mohita Yalamanchi (“Plaintiff 2,” “Ms. Yalamanchi,” or “Beneficiary”) by and

  6 through undersigned counsel, here file this motion for temporary restraining order and

  7
      preliminary injunction to compel the Department of Homeland Security (“DHS”) and
  8
  9 U.S. Citizenship and Immigration Services (“USCIS”) to postpone the effects of the

 10 denial of Petitioner’s Petition for a Nonimmigrant Worker (Form I-129, hereinafter “H-

 11
      1B petition”) and concurrent request for an extension of Beneficiary’s prior H-1B
 12

 13 status.

 14           As demonstrated below, Plaintiff merits a temporary restraining order because
 15
      Monster and Ms. Yalamanchi are suffering immediate and irreparable harm. If the
 16

 17 effects of the petition’s denial are not postponed through this motion, retroactive to the

 18 date of the denial on April 1, 2019, the denials will cost both Monster and Ms.

 19
      Yalamanchi unrecoverable economic losses and Ms. Yalamanchi her ability to remain
 20

 21 lawfully in the United States with work authorization. Effective immediately from the

 22 date of denial, Ms. Yalamanchi was automatically terminated from her position as

 23
      Technical Web Developer with Monster. In this position, Ms. Yalamanchi was
 24

 25 assisting with Monster’s global roll-out of EDI services with its partners in its supply

 26 chain since her date of hire on January 17, 2018. Unfortunately, as of April 1, 2019,

 27

 28
                                                -1-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 5 of 20 Page ID #:467




  1
      Monster no longer has a Technical Web Developer to replace Ms. Yalamanchi and is

  2 thus suffering immediate and irreparable harm.

  3
            Additionally, Plaintiffs meet the standard for a preliminary injunction. As
  4

  5 demonstrated below, Monster and Ms. Yalamanchi are suffering and will suffer further

  6 irreparable harm without accurate, lawful review of the H-1B petition, as Monster is

  7
      currently operating without a crucial employee, and Ms. Yalamanchi is unable to be
  8
  9 employed. Balancing the equities and the public interest also weigh in Plaintiffs’ favor,

 10 as Plaintiffs provided substantial evidence warranting approval of the H-1B petition,

 11
      while proper implementation of federal law is in the public interest.
 12

 13                       II.    STATEMENT OF FACTS AND CASE

 14         Monster and Ms. Yalamanchi bring the current action to ask the Court to enter
 15
      declaratory and injunctive relief against the Defendants due to the denials of the H-1B
 16

 17 petition and request for extension of status filed by Monster on behalf of their

 18 employee, Ms. Yalamanchi.

 19
            Plaintiff Monster is one of several subsidiaries wholly owned by the holding
 20

 21 company, Monster Beverage Corporation, with its headquarters located in Corona,

 22 California. See Declaration of Evelyn Hahn in Support of Ex Parte Motion for

 23
      Temporary Restraining Order and For Motion for Preliminary Injunction (“EH Dec.”)
 24

 25 at 2. The Monster Energy Drinks segment generates net operating revenues by selling

 26 ready-to-drink packaged drinks primarily to bottlers and full-service beverage

 27

 28
                                                -2-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 6 of 20 Page ID #:468




  1
      distributors. Id. Monster Energy drinks are now sold in approximately 128 countries

  2 and territories around the world. Id.

  3
            On December 13, 2017, Monster filed an H-1B petition on behalf of Ms.
  4

  5 Yalamanchi, a citizen and national of India, in order to employ Ms. Yalamanchi as a

  6 Technical Web Developer (Software Developer, Applications). EH Dec. at 3. In this

  7
      position, Ms. Yalamanchi would be employed and paid by Monster, and would work
  8
  9 from a Monster office located in Corona, California. Id. Ms. Yalamanchi would be

 10 directly supervised by Ms. Kate Webb, the Director of Business Systems Planning and

 11
      Project Management at Monster. Id. As part of her job duties, she would be responsible
 12

 13 for daily operational support and monitoring of the in-house EDI integration

 14 application platform (SEEBURGER) and EDI map development. Id. Specifically, Ms.

 15
      Yalamanchi would be maintaining and extending Monster’s global infrastructure to
 16

 17 exchange infrastructure with external parties in a consistent, standard electronic format.

 18 Id. She would manage software patches, upgrades, and technical updates, as well as

 19
      EDI MAP programming, document systems interfaces, and perform code testing and
 20

 21 production level support. Id. In support of the petition, Monster included a letter

 22 explaining in detail the position offered along with its associated job duties and

 23
      responsibilities, among other documents. Id. Additionally, Monster submitted evidence
 24

 25 of Ms. Yalamanchi’s qualifications for the position of Technical Web Developer,

 26 including her Bachelor of Engineering degree in Mechanical Engineering from

 27
      Osmania University in India, her Master of Science degree in Industrial Engineering
 28
                                                -3-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 7 of 20 Page ID #:469




  1
      from West Virginia University, and her specific course transcripts with each degree.

  2 Id.

  3
            Since Ms. Yalamanchi was in H-1B status at the time Monster filed the petition
  4

  5 on her behalf, she could start working at Monster as a Technical Web Developer while

  6 USCIS adjudicated her petition, which she did. EH Dec. at 4. Ms. Yalamanchi had

  7
      previously been working as a full-time Business Systems Analyst – EDI with Deckers
  8
  9 Outdoor Corporation DBA Deckers Brands in H-1B status. Id. As of January 17 2018,

 10 Ms. Yalamanchi has been working with Monster to implement a multi-faceted, large

 11
      global roll-out of EDI services with all of Monster’s partner relationships. Id. As
 12

 13 Technical Web Developer, Ms. Yalamanchi has managed the technical server instance

 14 of SEEBurger application(s) that the Monster Global EDI Enterprise relies upon for a

 15
      major percentage of revenue (order processing). Id. Since starting, Ms. Yalamanchi’s
 16

 17 ability to predict, evaluate the expected results of system processes, and understand

 18 data hierarchy within the EDI maps as well as the SAP IDOCs has improved and

 19
      shortened the Monster EDI map development time from when Monster outsourced the
 20

 21 EDI platform, EDI maps and processes with third-party companies. Id.

 22         On April 16, 2018, USCIS issued a request for evidence (“RFE”). EH Dec. at 5.
 23
      In the RFE, USCIS stated that it found that Monster had not demonstrated Ms.
 24

 25 Yalamanchi would be performing in-house employment and requested further evidence

 26 of any in-house projects. Id. Next, USCIS concluded that the offered position of

 27
      Technical Web Developer (Software Developers, Applications) was not a specialty
 28
                                              -4-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 8 of 20 Page ID #:470




  1
      occupation because the duties and responsibilities described were insufficient to

  2 determine whether the position requires a baccalaureate degree in a specific field of

  3
      study. Id. USCIS also stated that Monster had not established that the offered position
  4

  5 was a specialty occupation because their reading of O*NET indicated that the position

  6 of Technical Web Developer (Software Developers, Applications) does not require a

  7
      bachelor’s level of education or its equivalent in a specific specialty as a normal,
  8
  9 minimum entry requirement for the occupation. Id. Additionally, USCIS took issue
                                                 1


 10 with Monster’s required educational background, finding that the proffered position

 11
      does not have a bachelor’s or higher degree in a specific specialty as the normal
 12

 13 minimum requirement for entry into the position. Id. Finally, USCIS did not find that

 14 Monster had included evidence that Ms. Yalamanchi was eligible to extend her H-1B

 15
      status beyond the statutory limit of six (6) years. Id. USCIS invited Monster to provide
 16

 17 additional evidence of Monster’s in-house projects, that the position of Technical Web

 18 Developer was a specialty occupation, that the position normally requires a bachelor’s

 19
      degree or higher, and that Ms. Yalamanchi could extend her H-1B status beyond the
 20

 21 statutory limit of six (6) years. Id.

 22         On July 12, 2018, Monster filed a response to USCIS’s RFE with a cover letter
 23
      and new, supporting documentation. EH Dec. at 6. Monster included an offer letter
 24

 25 from its Senior Human Resources Director – Global, describing in detail the services

 26

 27  O*NET is the primary source of occupational information developed under the
      1

    sponsorship of the US Department of Labor. For further information, see
 28
    https://www.onetcenter.org/overview.html.
                                                -5-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 9 of 20 Page ID #:471




  1
      to be performed in the position, showing the duties, percentage of time spent on each

  2 duty, degree required to complete each duty, and how Ms. Yalamanchi’s education met

  3
      those requirements. Id. Monster also included a letter from their Director of Business
  4

  5 Systems Planning and Project Management describing the skills required to perform

  6 the offered job, the tools needed to perform, the services to be provided, and the work

  7
      available through the requested H-1B period. Id. These letters were provided among
  8
  9 other evidence of Monster’s hierarchy, staffing, production space, and other supporting

 10 documents establishing the degree requirement for the position and that Technical Web

 11
      Developer is a specialty occupation. Id.
 12

 13         Additionally, Monster provided three (3) expert opinion letters – two (2) from

 14 Dr. Sotirios Skevoulis, Professor in the Computer Science Department and Chair of the

 15
      Software Engineering program at Pace University confirming that the Technical Web
 16

 17 Developer position requires at least a bachelor’s degree in Computer Science,

 18 Information Technology, Engineering, or a closely related field, and another evaluating

 19
      Ms. Yalamanchi’s education and experience as equivalent to a bachelor’s degree in
 20

 21 Computer Information Systems and finding that her education and experience qualified

 22 her for the proffered position; the third letter was from Dr. Pratap P. Reddy, Professor

 23
      of Computer Science at Raritan Valley Community College, and it evaluated Ms.
 24

 25 Yalamanchi’s degrees as equivalent to a four-year U.S. bachelor’s degree in Computer

 26 Information Systems. EH Dec. at 7. Finally, Monster provided the requested proof that

 27
      Ms. Yalamanchi could extend her H-1B status beyond the statutory six-year limit. Id.
 28
                                                 -6-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 10 of 20 Page ID #:472




  1
            On April 1, 2019, USCIS denied Monster’s H-1B petition on behalf of Ms.

  2 Yalamanchi. EH Dec. at 8. A copy of the decision is attached as Complaint Exhibit A.

  3
      USCIS determined that Monster had not proved that the proffered position of Technical
  4

  5 Web Developer is a specialty occupation in accordance with 8 C.F.R. §

  6 214.2(h)(4)(iii)(A). Id. Additionally, USCIS found that Ms. Yalamanchi’s education

  7
      and experience did not qualify her to perform the duties of the proffered position,
  8
  9 because USCIS alleges that industrial and mechanical engineering do not directly relate

 10 to the duties and responsibilities of the proffered position. Id.

 11
            Due to USCIS’s denial, Ms. Yalamanchi no longer has valid H-1B status nor
 12

 13 work authorization. EH Dec. at 9. As of the denial on April 1, 2019, Ms. Yalamanchi

 14 could no longer work at Monster in the position of Technical Web Developer. See also

 15
      8 C.F.R. § 214.2(h)(2)(i)(H). Id. Ms. Yalamanchi’s spouse currently resides in the
 16

 17 United States in valid H-1B status, but Ms. Yalamanchi no longer has any valid status

 18 to remain with her husband during the pendency of these proceedings, nor can she

 19
      apply for an H-4 change of status application as the dependent of her spouse because
 20

 21 she does not have any valid status to change from. Id.

 22         Due to Ms. Yalamanchi’s absence, Monster is suffering immediate and
 23
      irreparable harm. EH Dec. at 10. As stated above, Monster is actively underway on a
 24

 25 multi-faceted and large global roll-out of EDI services with all of their partner

 26 relationships. Id. EDI mapping and management is a distinct skillset and technical

 27
      position within the Monster Energy organization. Id. The position and department
 28
                                                -7-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 11 of 20 Page ID #:473




  1
      support the global transmission of business documents in a standard and consistent

  2 format. Id. Without the impact and contribution of Ms. Yalamanchi’s EDI role, and the

  3
      loss of her knowledge in this area, Monster would suffer a significant negative impact
  4

  5 as they further automate their global supply chain. Id.

  6                               III.   LEGAL FRAMEWORK
  7
            On a motion for preliminary injunction, the Court balances the following factors:
  8
  9 (1) the movant’s showing likelihood to succeed on the merits, (2) likelihood of

 10 irreparable harm to the movant absent the injunction, (3) balancing the equities weighs

 11
      in the movant’s favor, and (4) the injunction is in the public interest. See Winter v.
 12

 13 Natural Res. Def. Council, Inc., 55 U.S. 7, 10 (2008). While Winter increased the

 14 standard to demonstrate irreparable harm from “possibility” to “likelihood,” the Ninth

 15
      Circuit also uses a “sliding scale” approach in determining whether a preliminary
 16

 17 injunction should be issued. See Alliance for the Wild Rockies v. Cottrell, 632 F.3d

 18 1127 (9th Cir. 2011). Under this approach, if a movant can demonstrate that there are

 19
      “serious questions” going to the merits, then a preliminary injunction is warranted so
 20

 21 long as the balance of hardships weighs strongly in favor of the movant, and the

 22 remaining factors are satisfied. Id. At 1135.

 23
            A motion for temporary restraining order (“TRO”) is warranted if “immediate
 24

 25 and irreparable injury, loss, or irreversible damage will result” if the order is not

 26 granted. Fed. R. Civ. P. 65(b). The court applies the same factors in evaluating a TRO

 27
      as those used in evaluating a preliminary injunction.
 28
                                                -8-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 12 of 20 Page ID #:474




  1
                                        IV.   ARGUMENT

  2            A. PLAINTIFFS WARRANT A TEMPORARY RESTRAINING ORDER
  3
                  BECAUSE BOTH HAVE SHOWN THAT THEY WILL SUFFER
  4

  5               IMMEDIATE AND IRREPARABLE HARM

  6                    1.      Monster will suffer irreparable harm due to its
  7
                         unrecoverable loss of profits
  8
  9         Since the date of the denial on April 1, 2019, Monster has been suffering

 10 irreparable harm without Ms. Yalamanchi’s highly specialized knowledge and skill as

 11
      Technical Web Developer in their roll-out of the EDI systems to their global partners.
 12

 13 Monster has not been able to replace Ms. Yalamanchi and is suffering loss of profits

 14 every week she is absent. The time and expense it would take to train someone to be

 15
      proficient at Ms. Yalamanchi’s position would also require a director or supervisor on
 16

 17 the team, like Ms. Webb, to take time away from her important duties to oversee this

 18 process, as the EDI mapping and maintenance is a critical component of Monster’s

 19
      technical operations. This would cause an added loss of profits as Ms. Webb would
 20

 21 be away from her normal duties and Monster would need to pay to hire a new

 22 employee, or alternatively, to outsource the position while training someone new.

 23
            These financial losses are irreparable harm, as USCIS and DHS’s sovereign
 24

 25 immunity forecloses the possibility of reimbursement should Plaintiffs prevail in the

 26 litigation. See Dominguez v. Schwarzenegger, 596 F.3d 1087, 1097–98 (9th Cir.

 27
      2010) (affirming the grant of a preliminary injunction where reduction in a providers’
 28
                                               -9-
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 13 of 20 Page ID #:475




  1
      wages and benefits would cause financial injury, and providers could not recover due

  2 to State immunity); see also Iowa Utils. Bd. V. FCC, 109 F.3d 418, 426 (8th Cir.

  3
      1996) (finding that threat of unrecoverable economic loss is irreparable harm).
  4

  5                     2.      Ms. Yalamanchi will suffer irreparable harm through her

  6                      loss of lawful status, unrecoverable loss of profits, and inability to
  7
                         pursue her application for extension of stay
  8
  9         Ms. Yalamanchi will also suffer irreparable harm, as she no longer has status to

 10 lawfully remain in the United States and continue working as a result of the denial.

 11
      First, the denial has caused Ms. Yalamanchi financial harm, as she is unable to work
 12

 13 for Monster or any other employer without lawful immigration status. Ms.

 14 Yalamanchi was receiving an annual salary of $105,000 from Monster, meaning that

 15
      she will lose about $2,000 each week she is not working. Just as the financial loss to
 16

 17 Monster is an irreparable harm, it is likewise an irreparable harm for Ms. Yalamanchi

 18 as well.

 19
            Next, according to chapter 40.9.2(a)(3)(A) of the Adjudicator’s Field Manual
 20

 21 (“AFM”), a foreign national is considered “unlawfully present” after the period of

 22 authorized stay expires. Ms. Yalamanchi’s period of authorized stay expired the date

 23
      her application for extension of status was denied. Under INA § 212(a)(9)(B), if a
 24

 25 foreign national is unlawfully present for more than 180 days and subsequently

 26 departs the United States, she will be barred from returning to the United States for

 27
      three (3) years. Additionally, consular officers at U.S. Embassies and Consulates
 28
                                                - 10 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 14 of 20 Page ID #:476




  1
      abroad can take into consideration any period of accrued unlawful presence in their

  2 decisions on U.S. visa applications. As a result, Ms. Yalamanchi must leave the

  3
      United States as soon as possible, to avoid accruing additional unlawful presence
  4

  5 time, which may impact her future ability to obtain a U.S. visa, and she must leave

  6 the United States before September 28, 2019 in order to avoid triggering the three

  7
      year bar on entering the United States. This would force Ms. Yalamanchi to be
  8
  9 separated from her husband, who is lawfully working and must continue to work in

 10 the United States in H-1B status, until she is able to receive a new visa abroad and

 11
      would effectively abandon her extension of status application that is being challenged
 12

 13 in this suit. Additionally, since Ms. Yalamanchi is currently in the United States

 14 without status, she is at risk of being detained and placed in removal proceedings

 15
      without a temporary restraining order delaying the effects of the decision.
 16

 17         According to a USCIS policy memorandum dated June 28, 2018, USCIS has
 18 authority to issue a Notice to Appear (“NTA”) for proceedings before an immigration

 19
      court if, upon issuance of an unfavorable decision on a petition, the foreign national
 20

 21 will be unlawfully present in the United States. Thus, Ms. Yalamanchi is at risk of
                                                    2


 22

 23

 24

 25

 26

 27  See USCIS PM-602-0050.1 (Jun. 28, 2018) at
      2

    https://www.uscis.gov/sites/default/files/USCIS/Laws/Memoranda/2018/2018-06-28-
 28
    PM-602-0050.1-Guidance-for-Referral-of-Cases-and-Issuance-of-NTA.pdf
                                                - 11 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 15 of 20 Page ID #:477




  1
      being placed in removal proceedings now that the 33-day period allowed for appeal

  2 of the denial to the USCIS Administrative Appeals Office has lapsed. 3

  3
            Therefore, Ms. Yalamanchi has suffered irreparable harm, and will continue to
  4

  5 suffer irreparable harm without the requested temporary restraining order.

  6            B. PLAINTIFFS WARRANT A PRELIMINARY INJUNCTION
  7
                         1.      Plaintiffs strongly demonstrate they are likely to succeed
  8
  9                       on the merits of their complaint under the Administrative

 10                       Procedures Act
 11
            In addition to the temporary restraining order, Plaintiffs warrant a preliminary
 12

 13 injunction as they are likely to succeed on the merits. Under the Administrative

 14 Procedure Act, the Court must hold unlawful and set aside any agency action that is

 15
      “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
 16

 17 law; (B) contrary to constitutional right, power, privilege, or immunity; [or] (C) in

 18 excess of statutory jurisdiction, authority, or limitations, or short of statutory right.” 5

 19
      U.S.C. § 706(2).
 20

 21         Here, Defendants acted arbitrarily and capriciously when they denied
 22 Plaintiffs’ H-1B petition on the grounds that the Technical Web Developer position is

 23
      not a specialty occupation, and that Ms. Yalamanchi is not qualified to perform the
 24

 25

 26

 27  See AAO Practice Manual, Ch. 3.7(c), at https://www.uscis.gov/about-
      3

    us/directorates-and-program-offices/administrative-appeals-office-aao/practice-
 28
    manual/chapter-3-appeals
                                                - 12 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 16 of 20 Page ID #:478




  1
      duties of the proffered position. Defendants committed gross errors in fact and law

  2 when they denied Plaintiffs’ H-1B petition.

  3
            First, Defendants rejected all submitted evidence regarding specialty
  4

  5 occupation, and erroneously found that Plaintiffs had not established any of the four

  6 criteria for the proffered position to qualify as a specialty occupation. Defendants

  7
      assert that the list of proposed duties provided are “generally described,” despite
  8
  9 letters in both the original submission and RFE response that described the job duties

 10 in detail with percentage of time spent on each duty and a description of how Ms.

 11
      Yalamanchi’s educational courses prepared her to perform each duty of the position.
 12

 13 See Complaint Exhibits C and F. Further, Defendants stated that a nexus is required

 14 between the degree and position, and that Plaintiffs did not show how industrial

 15
      engineering and mechanical engineering, or their relevant curriculum, relate to the
 16

 17 position. However, the previously mentioned letters showed how Ms. Yalamanchi’s

 18 specific courses and degrees related to the position and prepared her to perform the

 19
      necessary, complex duties effectively. Despite this evidence, Defendants used
 20

 21 “generalized duties” as a means to find that all four regulatory criteria on specialty

 22 occupation could not be met. Id.

 23
            Next, Defendants incorrectly argued that because the O*NET description for
 24

 25 Software Developer, Applications states, “Most of these occupations require a four-

 26 year degree, but some do not,” a degree in a specific specialty is not a “normal,

 27
      minimum requirement for entry.” See Complaint Exhibit A. Plaintiffs argue that
 28
                                                - 13 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 17 of 20 Page ID #:479




  1
      “normally” and “most” are congruent standards that demonstrate a degree is required

  2 for the position. The O*NET description for the position further specifies that 80% of

  3
      positions require a bachelor’s degree and 16% require a master’s degree, meaning
  4

  5 only 4% of positions do not have a specific degree requirement. Additionally, the

  6 U.S. Department of Labor’s Occupational Outlook Handbook (“OOH”) description

  7
      for Software Developers states, “Software developers usually have a bachelor’s
  8
  9 degree, typically in computer science, software engineering, or a related field.” See

 10 Complaint Exhibit C and F. Thus, a specific specialty is normally required for the

 11
      position, both by industry standards and by Monster. Defendants’ conclusions here
 12

 13 were arbitrary, capricious, and a misapplication of the law.

 14         As further evidence, Plaintiffs provided job postings for similar positions to
 15
      show the normal degree requirement in the industry, as requested by Defendants in
 16

 17 the RFE. See Complaint Exhibit D. However, Defendants improperly dismissed the

 18 submitted job postings as insufficient evidence of a degree requirement in parallel

 19
      positions for employers in similar organizations. Additionally, Plaintiffs provided an
 20

 21 expert opinion evaluating the position as a specialty occupation. See Complaint

 22 Exhibit C. However, Defendants improperly dismissed this as well, as a result of their

 23
      misinterpretation and misapplication of the legal standard required for expert
 24

 25 opinions.

 26         Finally, Defendants appear to use boilerplate language in the denial, referring
 27
      to the requirements of an “employment agency” at one point, when all evidence
 28
                                               - 14 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 18 of 20 Page ID #:480




  1
      provided has shown that Ms. Yalamanchi is directly employed by Monster.

  2 Defendants conclude that the duties provided do not require the specialized skills

  3
      associated with a bachelor’s degree or higher, contrary to the evidence on the record.
  4

  5         Regarding Ms. Yalamanchi’s qualifications to perform the specialty

  6 occupation, Defendants erroneously found that she was not qualified to perform the

  7
      duties of the proffered position. Specifically, it concluded that Ms. Yalamanchi’s
  8
  9 education does not correspond directly to a U.S. bachelor’s degree in a required

 10 specialty, the degrees Ms. Yalamanchi has earned do not closely relate to the

 11
      computer science field, and the degrees do not directly relate to the duties and
 12

 13 responsibilities of the proffered position. However, Plaintiffs demonstrated in the

 14 original petition and the RFE response that Ms. Yalamanchi’s educational

 15
      background met the company’s established degree requirement for the position and in
 16

 17 addition to that, Plaintiffs provided degree evaluations showing that Ms.

 18 Yalamanchi’s degrees and experience have been evaluated as equivalent to a U.S.

 19
      bachelor’s degree in Computer Information Systems. Further, Plaintiffs provided Ms.
 20

 21 Yalamanchi’s employment letters, resume, and the evaluations described above as

 22 requested by Defendants in the RFE, but all were disregarded so that Defendants

 23
      could conclude Ms. Yalamanchi was not qualified for the proffered position.
 24

 25         Based on the above, Plaintiffs have demonstrated that they are likely to
 26 succeed on the merits and thus warrant a preliminary injunction.

 27

 28
                                                - 15 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 19 of 20 Page ID #:481




  1
                       2.       Plaintiffs will suffer irreparable harm absent relief

  2         As demonstrated above under the request for temporary restraining order, both
  3
      Plaintiffs have demonstrated that they will suffer irreparable harm absent injunctive
  4

  5 relief during the pendency of the judicial proceedings. In addition to Plaintiffs’

  6 irreparable harm, it is noted that Defendants would suffer no harm if this order is

  7
      granted. Defendants would not have to take any affirmative action, as Ms.
  8
  9 Yalamanchi would be considered back in status and allowed to work with the

 10 postponement of the denial’s effects. As such, the scales tip in Plaintiffs’ favor when

 11
      weighing the harms suffered by all parties.
 12

 13                    3.       The balance of equities and the public interest favor

 14                      granting the injunction
 15
            Finally, the equities described above and the public interest favor granting the
 16

 17 injunction in favor of Plaintiffs. The purpose of a preliminary injunction has long

 18 been recognized as a tool to preserve the status quo during the pendency of

 19
      proceedings. See Washington Capitals Basketball Club, Inc. v. Barry, 419 F.2d 472,
 20

 21 476 (9th Cir. 1969). Granting the postponement would most effectively maintain the

 22 status quo as it would be putting Plaintiffs back in the positions they previously

 23
      maintained prior to Defendants’ erroneous denial.
 24

 25         Failure to postpone the effects of the denial would require Ms. Yalamanchi to
 26 leave the country so that she does not continue to accrue unlawful presence, causing

 27
      her to be separated from her family and without an immediate way to return to the
 28
                                                - 16 -
Case 5:19-cv-00871-JGB-KK Document 6-1 Filed 05/09/19 Page 20 of 20 Page ID #:482




  1
      United States. As stated above, the importance of family unity has always been

  2 recognized and valued in immigration law. Therefore, the public interest weighs in

  3
      favor of preserving families along with allowing the continuance of lawful business
  4

  5 in the United States. Finally, given that Defendants’ denial is contrary to the evidence

  6 on the record as explained above, it is in violation of the APA. Public interest

  7
      supports holding government agencies accountable to properly uphold and carry out
  8
  9 federal law.

 10                                    V.     CONCLUSION
 11
            Based on the above, Plaintiffs respectfully request this Court find that a
 12

 13 temporary restraining order and preliminary injunction is warranted and order that

 14 Defendants immediately postpone the effects of Plaintiffs’ H-1B petition denial and

 15
      concurrent application for extension of status.
 16

 17

 18

 19
      Dated: May 8, 2019                                 Respectfully submitted,
 20
                                                         s/ Megan Guzman
 21
                                                         Megan Guzman
 22
                                                         David Hirson
 23
                                                         Evelyn Hahn
 24
                                                         Attorneys for Plaintiffs
 25

 26

 27

 28
                                                - 17 -
